DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/06/2022.  Claims 1-19 are pending.  Claims 1 and 10 are independent.  Claims 10-18 are withdrawn.  Claim 19 has been newly added
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “said elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element” in claim 2 does not have sufficient support in the original disclosure and is considered as new matter.  Although the drawings show that elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongate shaft which is greater than a length of the tubular elongated body of the respective anchoring element, but none of the drawings (e.g. Figs. 10E-10G or 11A-11B) show that the elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element.   The specification is silent on the elongated flexible pusher being configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element. Although Fig. 4F shows a distance between the anchoring element and the sharp end of the needle is greater than a length of the tubular elongate body of the anchoring element, but it does not show that the distance is obtained by having the elongated flexible pusher pushing the fin of the anchoring element.  Fig. 4E shows that the anchoring element is exiting the needle.  Once the anchor exits the needle like what is shown in Fig. 10G, further distance between the anchoring element and the sharp end of the needle can be obtained by withdrawing the needle and the pusher.  It is not inherent that the pusher is configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element.

The rejection(s) made below are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catanese, III et al. (US Pub. No.: 2007/0049929).
Regarding claims 1-5, 7, 9, and 19, Catanese, III discloses an apparatus (Figs. 5C-5C and 3E, 4G) for suturing tissue, comprising:(a) an elongated shaft (58, Figs. 5C and 5D); (b) a needle (112, Figs. 5C-5H) disposed inside said elongated shaft such that a sharp end of the needle is in proximity to a distal end of said elongated shaft, wherein said needle is advanceable distally within said elongated shaft, to penetrate the tissue (Figs. 5C-5H and Para. [0189]); (c) a handle (the handle assembly shown in Fig. 5B) disposed at a proximal end of said elongated shaft (Figs. 5B and 5C); (d) a thread (94, Figs. 3E, 4G, 4J, and 6E) disposed along the length of said elongated shaft (Figs. 5B-5H, 6E, and 6F and Paras. [0189] and [0198]); (e) multiple anchoring elements (plurality of anchors 82 that are not fixed to 94, Figs. 3E, 4G, 4J, and 6E and Para. [0177]) disposed inside said needle, along the length of said needle, threaded on said thread, and each of said anchoring elements (Figs. 5B-5H, 6E, and 6F and Paras. [0189] and [0198]) comprising: a tubular elongated body (tubular elongated body of 82, Figs. 3E, 4G, 4J) through which said thread is threaded, and a fin (110, Fig. 4G) configured to extend away from said body at a sharp angle with respect to said body (Fig. 4G), wherein said fin is fully capable to at least to prevent the anchoring element from slipping back, out of the tissue (said fin is fully capable to at least to prevent the anchoring element from slipping back, out of the tissue); and (f) an elongated flexible pusher (116, Figs. 5G, 6E and 6F and Para. [0237]) disposed inside said elongated shaft and being triggerable by said handle (Figs. 5G, 6E and 6F, Paras. [0192] and [0198}, wherein said elongated flexible pusher is fully capable to consecutively push the fin of each of said anchoring elements until the respective anchoring element is ejected out of the sharp end of said needle and implanted into the tissue (Figs. 3E, 6E, 6F, and 11A-11E, and 13A-13C and Paras. [0192], [0194], and [0196]-[0198].  Said elongated flexible pusher is fully capable to consecutively push the fin of each of said anchoring elements until the respective anchoring element is ejected out of the sharp end of said needle and implanted into the tissue because the pusher, such as shown in Figs. 6E and 6F, is fully capable accommodate the anchoring elements in each of the cavity 124 of the pusher 116 and push the anchoring elements including the fin until the respective anchoring element is ejected out of the sharp end of said needle and implanted into the tissue), wherein said needle and said elongated flexible pusher are interactively fully capable or fully capable to interact to cause each of said anchoring elements to travel in a curved route through the tissue, by said needle being configured to bend said elongated flexible pusher after said elongated flexible pusher exits (Figs. 5G, 5I, and 6e and [0190], said needle and said elongated flexible pusher are interactively fully capable or fully capable to interact to cause each of said anchoring elements to travel in a curved route through the tissue, by said needle being configured to bend said elongated flexible pusher after said elongated flexible pusher exits because the needle is flexible which is can be bent and travel in a curved route and the elongate flexible pusher interacts with the needle by following the path of the needle or extending through the lumen of the needle.  In one scenario in which that the needle is bent and travels in a curved route in the tissue once it exits the needle housing and a part/distal portion of the elongated flexible pusher travels in a curved route and exits the needle, the portion of the pusher inside the bent needle can travel in a curved route through the tissue by following the bent lumen of the needle after the pusher, such as the distal portion of the pusher, exits the needle.  Alternatively, said needle and said elongated flexible pusher are interactively fully capable or fully capable to interact to cause each of said anchoring elements to travel in a curved route through the tissue, by said needle being configured to bend said elongated flexible pusher after said elongated flexible pusher exits in another scenario.  For example, once a portion of the elongated flexible pusher 116 along with a portion of 94 and an anchoring element exits the needle element and into the body tissue, the needle or the needle with the rest of the apparatus can be moved laterally such that the exited portion of pusher 116 can be bent with the lateral force exerted on pusher at the distal end the needle, such that each of said anchoring elements travels in a curved route through the tissue as the pusher is pushed forward with said needle being configured to bend said elongated flexible pusher after said elongated flexible pusher exits) , wherein the bending of said elongated flexible pusher and the pushing of the respective fin cause the respective anchoring element to travel in a curved route through the tissue (Figs. 5F-5H, Paras. [0192], [0194], and [0196]-[0198], the elongated flexible pusher 116 is fully capable to: bend after exiting the distal end of said elongated shaft along a curved/bended body path with the bending of said elongated flexible pusher and the pushing of the respective fin cause the respective anchoring element to travel in a curved route through the tissue because the pusher 116 is bendable); wherein said elongated flexible pusher is fully capable to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongated shaft which is greater than a length of the tubular elongated body of the respective anchoring element (said elongated flexible pusher is fully capable to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongated shaft which is greater than a length of the tubular elongated body of the respective anchoring element, Fig. 5F and Para. [0192]); wherein said elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element (Para. [0192] and Fig. 5F-5G, 6E, and 6F, said elongated flexible pusher is further fully capable to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element because the pusher, such as shown in Figs. 6E and 6F, is fully capable accommodate the anchoring elements in each of the cavity 124 of the pusher 116 and push the anchoring elements including the fin until the respective anchoring element is ejected out of the sharp end of said needle and implanted into the tissue, such that the pusher is fully capable to push the anchor located at the distal-most 124 to a distance away from the sharp end of the needle because the pusher is fully capable to move distally to deploy the anchor located at the second distal-most 124 out of the needle.  The distance between the cavities 124 are greater than the length of the tubular elongated body of the respective anchor / anchoring element); wherein the distance is greater than twice the length of the tubular elongated body of the respective anchoring element (Para. [0192] and Fig. 5F-5G, 6E, and 6F); wherein said thread is freely accommodated inside said multiple anchoring elements (said thread is freely accommodated inside said multiple anchoring elements which are not affixed to it, Para. [0177] and Fig. 4G and 4J), such that said multiple anchoring elements can slide along the length of said elongated shaft (Figs. 5B-5H, 6E, and 6F and Paras. [0189] and [0198]); wherein said handle comprises a control (78, Fig. 5C and Para. [0189]) for setting a depth of tissue penetration by said needle; wherein said handle comprises a control (38 or 40, Fig. 8A and Para. [0205]) for severing said thread at the end of a suturing cycle; and wherein each of said multiple anchoring elements is made of an alloy (Para. [0173]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catanese, III et al. (US Pub. No.: 2007/0049929) as applied to claim 2 above, and further in view of Caborn et al. (US Pub. No.: 2010/0049212).
Regarding claim 6, Catanese, III discloses substantially all the limitations of the claim as taught above but fails to disclose that the handle comprise a control for generating tension on said thread.
Caborn teaches, in the same field of endeavor (apparatus for suturing tissue), a handle (100, Fig. 1) comprising a control (120, Fig. 1) for generating tension on a thread/suture (Paras.  [0075] and [0076]).
Before the effectively filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the handle of Catanese, III to include a control for generating tension on said thread as taught by Caborn in order to facilitate the manipulation of the tension on the suture.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catanese, III et al. (US Pub. No.: 2007/0049929) as applied to claim 7 above, and further in view of Nobles et al. (US Pub. No.: 2002/0087178).
Regarding claim 8, Catanese, III discloses substantially all the limitations of the claim as taught above but fails to disclose a thread severing tube and a thread trapping tube that are disposed inside said elongated shaft and are configured to cut said thread by rotation.
Nobles teaches, in the same field of endeavor (apparatus for suturing tissue), an apparatus comprising a thread severing tube (300, Fig. 21 and Para. [0052]) and a thread trapping tube (322, Fig. 21 and Para. [0053]) that are disposed inside an elongated shaft (170, Fig. 33A) and are configured to cut a thread by rotation (Paras. [0052]-[0055]).
Before the effectively filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Catanese, III to include a thread severing tube and a thread trapping tube that are disposed inside said elongated shaft and are configured to cut said thread by rotation as taught by Nobles as an alternative way of cutting the thread.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6-9 of U.S. Patent No. 9,795,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, and 6-9 of U.S. Patent No. 9,795,375 discloses all the limitations of claims 1 and 4-9 of the instant application and the elongated flexible pusher of claims 1 of U.S. Patent No. 9,795,375 is fully to perform the functions as claimed and  is fully capable to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element with the distance greater than twice the length of the tubular elongated body of the respective anchoring element in the same way as the claimed in invention of the instant application. 
15/790,292 claims
1
2
3
4
5
6
7
8
9
19
9,795,375 claims
1
1
1
4
6
7
7
8
9
1


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 19 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) with respect to the 35 U.S.C. 112(a) rejection on pages  6-7 of the remarks, the limitation “said elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element” in claim 2 does not have sufficient support in the original disclosure and is considered as new matter.  Although the drawings show that elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the distal end of said elongate shaft which is greater than a length of the tubular elongated body of the respective anchoring element, but none of the drawings (e.g. Figs. 10E-10G or 11A-11B) show that the elongated flexible pusher is further configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element.   The specification is silent on the elongated flexible pusher being configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element. Although Fig. 4F shows a distance between the anchoring element and the sharp end of the needle is greater than a length of the tubular elongate body of the anchoring element, but it does not show that the distance is obtained by having the elongated flexible pusher pushing the fin of the anchoring element.  Fig. 4E shows that the anchoring element is exiting the needle.  Once the anchor exits the needle like what is shown in Fig. 10G, further distance between the anchoring element and the sharp end of the needle can be obtained by withdrawing the needle and the pusher.  It is not inherent that the pusher is configured to push the respective fin to create a distance between the respective anchoring element and the sharp end of said needle which is greater than a length of the tubular elongated body of the respective anchoring element.
In response to the argument(s) on pages 8-9 of the remarks, the limitation “wherein said needle and said elongated flexible pusher are interactively configured to cause each of said anchoring elements to travel in a curved route through the tissue, by said needle being configured to bend said elongated flexible pusher after said elongated flexible pusher exits the sharp end of said needle” in claim 1 is a recitation of intended use or functional language.  A recitation of the intended use or functional limitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The needle and the elongated flexible pusher of Catanese, III are interactively fully capable or fully capable to interact to cause each of said anchoring elements to travel in a curved route through the tissue, by said needle being configured to bend said elongated flexible pusher after said elongated flexible pusher exits (Figs. 5G, 5I, and 6e and [0190], said needle and said elongated flexible pusher of Catanese, III are interactively fully capable or fully capable to interact to cause each of said anchoring elements to travel in a curved route through the tissue, by said needle being configured to bend said elongated flexible pusher after said elongated flexible pusher exits because the needle is flexible which is can be bent and travel in a curved route and the elongate flexible pusher interacts with the needle by following the path of the needle or extending through the lumen of the needle.  In one scenario in which that the needle is bent and travels in a curved route in the tissue once it exits the needle housing and a part/distal portion of the elongated flexible pusher travels in a curved route and exits the needle, the portion of the pusher inside the bent needle can travel in a curved route through the tissue by following the bent lumen of the needle after the pusher, such as the distal portion of the pusher, exits the needle.  Alternatively, said needle and said elongated flexible pusher are interactively fully capable or fully capable to interact to cause each of said anchoring elements to travel in a curved route through the tissue, by said needle being configured to bend said elongated flexible pusher after said elongated flexible pusher exits in another scenario.  For example, once a portion of the elongated flexible pusher 116 along with a portion of 94 and an anchoring element exits the needle element and into the body tissue, the needle or the needle with the rest of the apparatus can be moved laterally such that the exited portion of pusher 116 can be bent with the lateral force exerted on pusher at the distal end the needle, such that each of said anchoring elements travels in a curved route through the tissue as the pusher is pushed forward with said needle being configured to bend said elongated flexible pusher after said elongated flexible pusher exits).
The double patent rejection on claims 1-9 has been maintained for the reason(s) state above.                                                                                                                                                                           
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771